Order, Supreme Court, Bronx County (Nelson S. Roman, J.), entered December 22, 2005, which granted defendants’ motions for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants’ submissions included excerpts from plaintiff’s deposition, as well as medical reports by plaintiffs doctors, and described another automobile accident one month before the *354subject accident, wherein she sustained similar knee and back injuries, and a fall on the same knee subsequent to the latest accident. These established additional contributing factors, intermpting the chain of causation between the subject accident and claimed injury, thereby shifting the burden of proof to plaintiff (Pommells v Perez, 4 NY3d 566, 572 [2005]; Franchini v Palmieri, 1 NY3d 536 [2003]). Plaintiffs experts failed to address how her current medical problems were causally related to the subject accident, in light of her past medical history (see Style v Joseph, 32 AD3d 212, 214 [2006]; Carter v Full Serv., Inc., 29 AD3d 342 [2006], lv denied 7 NY3d 709 [2006]; Montgomery v Pena, 19 AD3d 288 [2005]). Furthermore, the reports of defendants’ experts sufficed to establish that plaintiff had not suffered a serious injury within the meaning of Insurance Law § 5102 (d), and plaintiffs submissions failed to raise an issue of fact in that regard (see Perez v Rodriguez, 25 AD3d 506 [2006]; Suarez v Abe, 4 AD3d 288 [2004]). Concur—Friedman, J.E, Sullivan, Nardelli, Catterson and McGuire, JJ.